       Dated: 6/11/2021



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

 IN RE:                                        )
                                               )
 JAMES WHITFIELD LIVINGSTON                    )      CASE NO. 20-03559-MH3-7
 LG ORNAMENTALS, LLC                           )      CASE NO. 20-03560-MH3-11
 LIVINGSCAPES, LLC                             )      CASE NO. 20-03561-MH3-11
                                               )
                        Debtors                )


                AGREED ORDER RESOLVING MOTION FOR TURN OVER


          This matter is before the Court upon the Motion of the Chapter 7 Trustee in the

 Livingston Bankruptcy proceeding for a turn-over of property being held by LG Ornamentals.

 The parties have also confirmed that Livingscapes, LLC is utilizing several pieces of equipment

 which belong to the Bankruptcy Estate of James Livingston and are part of that Bankruptcy

 Estate. The parties are in agreement what Livingscapes, LLC and LG Ornamentals may both

 continue to use property of the Livingston Bankruptcy Estate (including the real property and the

 equipment) upon the payment of $1,000 per month to the Chapter 7 Trustee in the Livingston

 Bankruptcy proceeding (as rent). It appearing that the parties are in agreement, and that this

 resolution of the Trustee’s motion is appropriate, pending the consideration of Chapter 11 Plans

 in the cases of Livingscapes, LLC and LG Ornamentals, and for other cause to the Court shown;

          IT IS HEREBY ORDERED that LG Ornamentals, LLC, and Livingscapes be, and are

 hereby jointly directed to pay to the Trustee the sum of $1,000 per month, beginning on June 20,

 2021, and continuing on or before the 20th day of each succeeding month – until the Court orders

 otherwise or there is a default - for the use and benefit of the real property at 3904 Hwy 31E,

 Bethpage, Tennessee, and the use of personal property, including a 2015 John Deere Skid



Case 3:20-bk-03559        Doc 156     Filed 06/11/21 Entered 06/11/21 10:29:24              Desc Main
                                     Document      Page 1 of 2
 Loader, a Bobcat T650 Compact Track Loader, a 2004 Isuzu Box Truck, a 2016 Toyota Tundra,

 a 2002 Ford F250, a 2004 Ford F250, a 1995 Chevy 1500 and a 1972 Triumph TR6 (to the

 extent that these assets are non-exempt property of the estate).

          IT IS FURTHER ORDERED that the $1,000 may be paid from either Livingscapes, LLC

 or LG Ornamentals (or a combination of the both), provided that such disbursements are

 accurately reflected on the monthly reports filed with the Court in each of those Chapter 11

 cases.

          IT IS FURTHER ORDERED that Livingscapes, LLC and LG Ornamentals shall

 maintain all property listed above in good repair and condition, and shall maintain adequate

 insurance on all such property.

          IT IS FURTHER ORDERED that, upon any default in the payments, the Chapter 7

 Trustee is authorized to take possession of all property referenced above, and to administer such

 property in the Chapter 7 Bankruptcy Estate of James Livingston.

    This order was signed and entered electronically as indicated at the top of the first page.

 APPROVED FOR ENTRY:

 /s/Robert H Waldschmidt
 ROBERT H. WALDSCHMIDT (#4657)
   Attorney for Trustee for James Livingston
 P.O. Box 2828
 Brentwood, TN 37024-2828
 (615) 468-1020; (615) 259-2179 (fax)
 rhw@rhwlawoffice.com

 /s/Steven L. Lefkovitz
 STEVEN L. LEFKOVITZ, No. 5953
      Attorney for Debtors
 618 Church Street, Ste 410
 Nashville, TN 37219
 615-256-8300; 615-255-4516 fax
 slefkovitz@lefkovitz.com



                                                                      This Order has been electronically
                                                                      signed. The Judge's signature and
                                                                      Court's seal appear at the top of the
                                                                      first page.
                                                                      United States Bankruptcy Court.

Case 3:20-bk-03559       Doc 156     Filed 06/11/21 Entered 06/11/21 10:29:24                 Desc Main
                                    Document      Page 2 of 2
